     Case 1:17-cv-09623-LLS-SLC Document 94 Filed 07/14/20 Page 1 of 6




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF N EW YORK
------------------------------------------------------------------ X
DAMIAN VAS ILE
                                                                       Case No.17-cv-09623 (KBF)
                                         Plaintiff,
                     -against-                                         AMEN DED CONFIDENTIALITY
                                                                           STIPULATION AND
                                                                          PROTECTIVE ORDER
LON G ISLAN D RAIL ROAD COMPAN Y d/b/a
MTA-LONG ISLAND RAIL ROAD, NEW YORK
METROPOLITAN TRANSIT AUTHORITY, d/b/a
METROPOLITAN TRANSIT AUTHORITY POLICE
DEPARTMENT d/b/a MTA-POLICE a/k/a MTAPD
and as MTA-LONG ISLAND RAIL ROAD a/k/a
MTA-LIRR, and NATIONAL RAILROAD
PASSENGER CORPORATION d/b/a AMTRAK

                                          Defendants.


------------------------------------------------------------------ X

    WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

conlidentialiry order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby:

    ORDERED that the following restrictions and procedures shall apply to the information and

documents exchanged by the parties in connection with the pre -trial phase of this action,

including but not limited to, NATIONAL RAILROAD PASSENGER CORPORATION dlb/a

AMTRAK's Electrical Operating Instructions, Amtrak Site Specific Safety Work Plan,

Amtrak sectionalizing prints, and Amtrak System Safety Program.

    I. Counsel for any party may designate any document or information, in whole or in part, as

        confidential if counsel determines, in good faith, that such designation is necessary to

        protect the interest of the client in information that is proprietary, a trade secret or
Case 1:17-cv-09623-LLS-SLC Document 94 Filed 07/14/20 Page 2 of 6



   otherwise sensitive non-public infonnation. Information and documents designated by a

   party as con fidential will be stamped '·CONFfO ENTIAL."

2. The Confidential Information disclosed will be held and used by the person receiving

   such infonnation solely for use in connection with this action.

3. In the event a party challenges another party's designation of confidentiality, counsel

   shall make a good faith effort to resolve the dispute, and in the absence of a resolution,

   the challenging party may seek resolution by the Court . Nothing in this Protective Order

   constitutes an admission by any party that Confidential Infom,ation disclosed in this case

   is relevant or admissible.      Each party reserves the right to object to the use or

   admissibility of the Confidential Infonnation.

4. The parties should meet and confer if any production requires a designation of .. For

   Attorneys'   or   Experts'    Eyes   Only:'      All   other   documents designated       as

   .. CONFIDE TIAL'. shall not be disclosed to any person except:

       a. The requesting party and counsel, including in-house counsel;

       b. Employees of such counsel assigned to and necessary to assist in the litigation;

       c. Consultants of experts assisting in the prosecution or defense of the matter, to the

           extent deemed necessary by counsel; and

       d. The Court (including the mediator, or other person having access to any

           Confi dential lnfom,ation by virtue of his or her position with the Court).

5. Prior to disclosing or displaying the Confidential Infom,ation to any person, counsel

   must:

       a. Inform the person of the confidential nature of the information or documents;




                                             2
Case 1:17-cv-09623-LLS-SLC Document 94 Filed 07/14/20 Page 3 of 6




       b. Infonn the person that this Coun has enjoined the use of the inforn,ation or

           documents by him/her for any purpose other than this litigation and has enjoined

           the disclosure of the information or documents to any other person; and

       c. Require each such person to sign an agreement to be bound by the Order in the

           form attached as Exhibit A.

6. The disclosure of a document or inforn,ation without designating it as "confidential" shall

   not constitute a waiver of the right to designate such document or information as

   Confidential Information.      If so designated, the document or information shall

   thenceforth be treated as Confidential In formation subject to all the tenns of this

   Stipulation and Order.

7. Any Personally Identi fying Information (..PII ..) (e.g., social security numbers, financial

   account numbers, passwords, and information that may be used for identity theft)

   exchanged in discovery shall be maintained by the receiving party in a manner that is

   secure and confidential and shared onl y with authorized individuals in a secure manner.

   The producing party may specify the minimal level of protection expected in the storage

   and transfer of its information. In the event that parry who received PII experiences a

   data breach. it shall immediately notify the producing party of same and cooperate with

   the producing party to address and remedy the breach. Nothing herein shall preclude the

   producing party from asserting legal claims or constitute a waiver of legal rights and

   defense in the event of litigation arising out of the receiving party"s failu re to

   appropriately protect Pl I from unauthorized disclosure.

8. Pursuant to Federal Ruic of Evidence 502, the production of privileged or work-product

   protected documents or communications electronical ly stored information ('·ES!") or



                                            3
  Case 1:17-cv-09623-LLS-SLC Document 94 Filed 07/14/20 Page 4 of 6




      information, whether inadvertent or otherwise shall not constitute a waiver of the

      privilege or protection from discovery in this case or in any other federal or state

      proceeding. This Order shall be interpreted to provide the maximum protection al lowed

      by Federal Rule of Evidence 502(d). Nothing contained herein is intended to or shall

      serve to limit a party's right to conduct a review of documents, ES! or information

      (including metadata) for relevance, responsiveness and/or segregation of privileged

      and/or protected information before production.

  9. Notwithstanding the designation of information as "Confidential" in discovery, there is

      no presumption that such information shall be filed with the Court under seal. The

      parties shall fol low the Court's procedures for requests for liling under seal.

   l 0. Al the conclusion of litigation, Confidential Information and any copies thereof shall be

      promptly (and in no event later than 30 days after entry of fi nal judgment no longer

      subject to further appeal) returned to the producing party or certified as destroyed, except

      that t11e parties· counsel shall be pern1itted to retain their \Vorking files on the condi tion

      that those files will remain protected.

   I I. Nothing herein shall preclude the parties from disclosing material designated to be

      Confidential Lnformation if otherwise required by law or pursuant to a valid subpoena.

SO STIPULATED AND AGREED.




By: Lawrence W. Rosenblatt, Esq.                        . Natalie F · ein, Esq.
Aaronson Rappaport Feinstein & Deutsch, LLP          Bonner Kiernan Trebach & Crociata, LLP
Attorney for Plaintiff                               Attorney for Defendant National Railroad
600 Third Avenue                                     Passenger Corporation d/b/a Amtrak
New York, New York 10016                             14 Penn Plaza, 9th Floor
                                                     New York, cw York 10 122



                                                 4
   Case 1:17-cv-09623-LLS-SLC Document 94 Filed 07/14/20 Page 5 of 6




  t}� fl·            ,
                       Lu 1.{.{""" u,,,, {_,
By: William Blumenschein, Esq.
                                             �


Krez & Flores, LLP
Attorney for Defendants Long Island Railroad
And Metropolitan Transportation Authority
225 Broadway, Suite 2800
New York. New York l 0007



Dated: New York, New York
       July 14, 2020

                                                     SO ORDERED.



                                                     SARAH L. CAVE
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 5
     Case 1:17-cv-09623-LLS-SLC Document 94 Filed 07/14/20 Page 6 of 6



                                         EXHlBIT A

                                       AGREEME T

        I, _ _ _ _ _ _ _ _ _ _ _ _ _, declare under penalty of perjury under the laws

of the United States that:

        I have been informed by counsel that certain documents or information to be disclosed to

me in connection with the matter entitled DAMIAN VASILE v. LONG ISLA ND RAil ROAD

COMPANY dlb/a MTA-LONG ISLA ND RAil ROAD, NEW YORK METROPOLITAN TRA NSIT

AUTHORITY, dlbla METROPOLITAN TRA NSIT AUTHORITY POLICE DEPARTMENT dlb/a

MTA-POLICE a/kla MTAPD and as MTA-LONG ISLAND RAIL ROAD alkla MTA-LIRR, and

NATIONAL RAILROAD PASSENGER CORPORA TION dlbla Alv!TRAK, Case No. I 7-cl'-09623

(KBF), have been designated as confidential. I have been informed that any such documents or

in formation labeled ·'CONFIDENTIAL" are confidential by Order of the Court.

        I hereby agree that I wi ll not disclose any information contacted in such documents to

any other person. I further agree not to use any such infonnation for any purpose other than this

litigation.



DATED                                            SIG ATURE




                                                6
